Exhibit 10.1

EXECUTION COPY

THIRD AMENDMENT TO CREDIT AGREEMENT

THIRD AMENDMENT, dated October 18, 2012 (the “Third Amendment”), to that certain
Credit Agreement, dated June 30, 2009 (as amended, the “Credit Agreement”),
among Hill International, Inc., as borrower (the “Borrower”), Bank of America,
N.A. as administrative agent (the “Administrative Agent”) and the Lenders (as
defined therein).

W I T N E S S E T H

WHEREAS, pursuant to the Credit Agreement, the Lenders have provided certain
loans and letters of credit to the Borrower which remain outstanding;

WHEREAS, in connection with the Credit Agreement, the Borrower executed that
certain Guarantee and Collateral Agreement, dated June 30, 2009 (the “Collateral
Agreement”) pursuant to which, among other things, the Borrower and the other
Grantors (as defined therein) guarantied the Obligations and granted in favor of
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in substantially all of their assets;

WHEREAS, contemporaneously with the execution of this Third Amendment, the
Borrower is entering into the Second Lien Credit Agreement pursuant to which the
lender(s) thereunder will be providing loans to the Borrower that are secured by
a second priority lien on the Collateral; and

WHEREAS, certain Events of Default described on Exhibit A hereto (collectively,
the “Designated Defaults”) have occurred and are continuing, and the Borrower
has requested that the Administrative Agent and the Lenders waive the Designated
Defaults and also amend the Credit Agreement as set forth herein to provide for,
among other things, the ability to incur the Second Lien Debt, and the
Administrative Agent and the Lenders are willing to do so, but only on the terms
and conditions set forth herein.

NOW, THEREFORE, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 General. Terms defined in the Credit Agreement and used herein
shall, unless otherwise indicated, have the meanings given to them in the Credit
Agreement. Terms defined and used in this Third Amendment shall have the
meanings given to them in this Third Amendment.



--------------------------------------------------------------------------------

EXECUTION COPY

 

Section 1.2 Amendments to Existing Definitions. Section 1.01 of the Credit
Agreement is hereby amended by modifying certain definitions contained therein
as follows:

“Applicable Rate” is hereby amended by deleting the pricing grid set forth
therein and replacing it with the following pricing grid:

 

Applicable Rate

 

Pricing
Level

  

Consolidated Leverage Ratio

   Commitment
Fee     Eurodollar Rate Loans
and Letters of Credit     Base Rate
Loans   1   

less than 1.50 to 1.00

     0.25 %      2.50 %      1.10 %  2   

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

     0.30 %      2.75 %      1.10 %  3   

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

     0.35 %      3.00 %      1.50 %  4   

Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00

     0.40 %      3.25 %      1.75 %  5   

Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00

     0.45 %      3.50 %      2.00 %  6   

Greater than or equal to 3.50 to 1.00 but less than 4.00 to 1.00

     0.50 %      3.75 %      2.25 %  7   

Greater than or equal to 4.00 to 1.00 but less than 4.75 to 1.00

     0.50 %      4.00 %      2.50 %  8   

Greater than or equal to 4.75 to 1.00 but less than 5.25 to 1.00

     0.50 %      4.50 %      3.00 %  9   

Greater than or equal to 5.25 to 1.00 but less than 5.75 to 1.00

     0.50 %      6.00 %      4.50 %  10   

Greater than or equal to 5.75 to 1.00 but less than 6.50 to 1.00

     0.50 %      6.25 %      4.75 %  11   

Greater than or equal to 6.50 to 1.00 but less than 7.00 to 1.00

     0.50 %      6.50 %      5.00 %  12   

Greater than or equal to 7.00 to 1.00 but less than 7.50 to 1.00

     0.50 %      6.75 %      5.25 %  13   

Greater than or equal to 7.50 to 1.00

     0.50 %      7.00 %      5.50 % 

and by adding the following after said pricing grid:

“Notwithstanding the foregoing, (A) from and after the Third Amendment Effective
Date, the Applicable Rate for Eurodollar Rate Loans and Letters of Credit and
Base Rate Loans shall be equal to the rates set forth above plus 1% per annum
(such additional 1%, the “PIK Interest”), which PIK Interest shall be (i) added
to the principal balance of the Loans and capitalized on March 31, 2014 and
thereafter payable in cash, and (ii) waived in the event that prior to March 31,
2014 the Borrower has paid in full, in cash, all Obligations under the Credit
Agreement (other than contingent indemnity obligations that survive termination
of the Credit Agreement pursuant to the stated terms hereof for which no
underlying claim has been asserted) and all Commitments have been terminated,
(B) from and after April 1, 2014, the Applicable Rate for Eurodollar Rate Loans
and Letters of Credit and Base Rate Loans shall be increased by an additional
2% per annum and (C) during each fiscal quarter as to which the aggregate
outstanding amount of cash Investments made under Sections 7.03(b)(v) and
(l) (excluding Investments made under Section 7.03(b)(v) or 7.03(l) to the
extent made with proceeds from the issuance or sale of additional equity
interests in the Borrower) as of the last day of the immediately preceding
fiscal quarter (net of repayments of any such Investments) exceeds
(i) $6,000,000, the Applicable Rate for Eurodollar Rate Loans and Letters of
Credit and

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

 

Base Rate Loans shall be increased by an additional 1% per annum and
(ii) $12,000,000, the Applicable Rate for Eurodollar Rate Loans and Letters of
Credit and Base Rate Loans shall be increased by an additional 1% per annum.
Subject to the preceding sentence, from the Third Amendment Effective Date to
the date of delivery of the Compliance Certificate for the fiscal quarter ended
September 30, 2012, Pricing Level 13 shall apply.”

“Change in Law” is hereby deleted in its entirety and replaced with:

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directive promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Change of Control” is hereby amended by (i) deleting the word “or” at the end
of clause (b) therein, (ii) deleting the “.” At the end of clause (c) therein,
and replacing it with “; or” and (iii) adding the following new clause (d):

(d) the Borrower shall cease to be the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Securities Exchange Act of 1934) of 100% of the
aggregate voting or economic power of the Equity Interests of each other Loan
Party and each of its Subsidiaries (other than in connection with a transaction
permitted pursuant to Section 7.04), free and clear of all Liens (other than
Permitted Liens).

“Consolidated EBITDA” is hereby deleted in its entirety and replaced with:

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period plus (a) the following
to the extent deducted in calculating such Consolidated Net Income:
(i) Consolidated Interest Charges, (ii) the provision for Federal, state, local
and foreign income taxes payable, (iii) depreciation and amortization expense,
(iv) Non-Cash Charges and (v) any deductions attributable to minority interests
of third parties in non-wholly owned Subsidiaries, except to the extent of cash
dividends declared or paid on Equity Interests of such Subsidiaries held by
third parties (in each

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

 

case of or by the Borrower and its Subsidiaries for such Measurement Period) and
minus (b) the following to the extent included in calculating such Consolidated
Net Income: (i) Federal, state, local and foreign income tax credits, (ii) all
gains from investments recorded using the equity method, except to the extent of
cash dividends or distributions received by Borrower or any other Subsidiary in
respect of such investments and (iii) all non-cash items increasing Consolidated
Net Income (in each case of or by the Borrower and its Subsidiaries for such
Measurement Period).

“Consolidated Fixed Charge Coverage Ratio” is hereby amended by (i) deleting
clause (a)(iii)(A) therein and replacing it with the following: “(A) the
aggregate amount of Federal, state, local and foreign income taxes paid in cash
(other than taxes paid as a result of the receipt of the Libya Receivable) and”
and (ii) deleting clause (b)(iii) therein and replacing it with the following:
“(iii) payments on long-term debt made or required to be made during the most
recently completed Measurement Period (including the principal component of any
payments in respect of Capitalized Leases) and”.

“Consolidated Funded Indebtedness” is hereby amended by (i) deleting clause
(a) therein and replacing with the following: “(a) the outstanding principal
amount of all obligations, whether current or long-term, for borrowed money
(including Obligations hereunder) and the outstanding principal amount of all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments,” and (ii) deleting the period at the end of such definition
and adding “, it being understood that for purposes hereof, the principal amount
of the Second Lien Debt shall be based on the par value thereof (minus any loan
repayments made on the Second Lien Debt and excluding any contingent obligations
arising from any minimum yield requirements in respect of the Second Lien
Debt).”

“Consolidated Interest Charges” is hereby deleted in its entirety and replaced
with:

“Consolidated Interest Charges” means, for any Measurement Period, (i) the sum
of (a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, less (ii) the sum of (a) paid-in-kind interest expenses or other non-cash
interest expense, (b) the amortization or write-off of any financing fees paid
by the Borrower and (c) the amortization of debt discounts, in each case, of or
by the Borrower and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period.

“Eurodollar Rate” is hereby amended by (i) deleting the words “(“BBA LIBOR”)” in
clause (a) thereof and replacing them with the words “or the successor thereto
if the

 

4



--------------------------------------------------------------------------------

EXECUTION COPY

 

British Bankers Association is no longer making a LIBOR rate available
(“Libor”)” and (ii) deleting the words “BBA LIBOR” where they appear in clauses
(a) and (b) and replacing them with “LIBOR”.

“Indebtedness” is hereby amended by deleting clause (d) therein and replacing it
with the following:

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

“Interest Payment Date” is hereby amended by deleting the words “last Business
Day of each March, June, September and December” and replacing them with the
following: “15th of each March, June, September and December”.

“Letter of Credit Sublimit” is hereby deleted in its entirety and replaced with:

“Letter of Credit Sublimit” means an amount equal to $45,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Loan Documents” is hereby deleted in its entirety and replaced with:

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Collateral Documents, (d) the Engagement Letter, (e) the Intercreditor
Agreement, (f) the Fee Letter and (g) each Issuer Document.

“Material Bond Indemnity Agreement” is amended by inserting the words “or any of
its Subsidiaries after the word “Borrower” therein.

“Maturity Date” is hereby deleted in its entirety and replaced with:

“Maturity Date” means March 31, 2015, provided, however, that if such Maturity
Date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.”

“Required Commitment Reduction Conditions” is deleted in its entirety.

“Threshold Amount” is amended by deleting the dollar amount “$500,000” and
replacing it with “$2,000,000.”

Section 1.3 Additional Definitions. Section 1.01 of the Credit Agreement is
hereby further amended by inserting the following new definitions in
alphabetical order:

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor statute.

 

5



--------------------------------------------------------------------------------

EXECUTION COPY

 

“Designated Liquidity Event” means (i) Dispositions, other than (a) inventory
sold in the ordinary course of business, (b) sales, assignments, transfers or
dispositions of accounts in the ordinary course of business for purposes of
collection and (c) any such other assets to the extent that the aggregate value
of such assets sold in any single transaction or related series of transactions
is equal to $100,000 or less or the aggregate value of such assets sold in any
fiscal year of the Borrower is equal to $350,000 or less); provided, that any
sale, transfer, license or other disposition of assets by a joint venture in
which the Borrower or any Subsidiary owns Equity Interests shall not constitute
a Disposition for purposes of this definition; provided, further, that the
proceeds of any such sale, transfer, license or other disposition of assets that
are distributed to the Borrower or any Subsidiary by such joint venture shall be
subject to Section 2.07(c), (ii) condemnation awards and insurance payments to
the extent amounts received exceed $250,000 for any single occurrence or
$1,500,000 for all such events from the Third Amendment Effective Date through
the date of determination and are not reinvested within 360 days of the date of
receipt thereof in accordance with Section 2.07(e); provided, that any
condemnation awards and insurance payments received by a joint venture in which
the Borrower or any Subsidiary owns Equity Interests shall not constitute
condemnation awards and insurance payments for purposes of this definition;
provided, further, that such condemnation awards and insurance payments that are
distributed to the Borrower or any Subsidiary by such joint venture shall be
subject to Section 2.07(c), (iii) receipt of any payment on the Libya
Receivable, (iv) any payments or distributions received by the Borrower or any
of its Subsidiaries from the HillStone International LLC joint venture, (v) the
receipt of proceeds of the issuance or sale of any additional equity interests
in the Borrower (other than (a) under the existing Hill International, Inc. 2006
Employee Stock Option Plan and the Hill International, Inc. Employee Stock
Purchase Plan and (b) such proceeds that are used to make Investments described
in Section 7.03(l)), and (vi) the receipt of proceeds of the issuance or
incurrence of any indebtedness with respect to borrowed monies of the Borrower
(including any Indebtedness that is convertible into equity interests of the
Borrower and including any Indebtedness in connection with which the Borrower
may grant to the lender equity interests or rights to purchase equity interests
of the Borrower), other than Indebtedness permitted under Section 7.02.

“Excess Cash Flow” means, for the Borrower and it Subsidiaries, for any period
(a) the sum, without duplication, of:

 

  (i) Consolidated EBITDA for such period;

 

  (ii) Extraordinary or non-recurring cash receipts of the Borrower and its
Subsidiaries, if any, during such period and not included in Consolidated
EBITDA;

 

  (iii) Reductions to non-cash working capital of the Borrower and its
Subsidiaries for such period (i.e., the decrease, if any, in consolidated
current assets minus consolidated current liabilities from the beginning to the
end of such period);

 

6



--------------------------------------------------------------------------------

EXECUTION COPY

 

  (iv) Any reduction in Excess Cash Flow for the prior period resulting from
Subcontractor Payables paid during such period;

 

  (v) To the extent subtracted in determining Consolidated EBITDA, all items
that did not result from a cash payment by the Borrower or any of its
Subsidiaries on a consolidated basis during such period; and

 

  (vi) Decreases in Restricted Cash for such period

Minus (b) the sum, without duplication, of:

 

  (i) Cash principal payments made on the Second Lien Debt by the Borrower or
any of its Subsidiaries during such period;

 

  (ii) Cash principal payments made on the Loans by the Borrower or any of its
Subsidiaries during such period to the extent that amounts equal to such cash
payments are not able to be reborrowed;

 

  (iii) The amount of any cash income taxes and other cash taxes paid by the
Borrower and its Subsidiaries with respect to such period;

 

  (iv) Consolidated Interest Charges of the Borrower and its Subsidiaries to the
extent paid in cash during such period;

 

  (v) Capital Expenditures made in cash only from internally generated funds
during such period (and not deducted from Excess Cash Flow in any prior year);

 

  (vi) Extraordinary or non-recurring expenses and losses to the extent paid in
cash by the Borrower and its Subsidiaries, if any, during such period and not
included in Consolidated EBITDA;

 

  (vii) Additions to non-cash working capital of the Borrower and its
Subsidiaries for such period (i.e., the increase, if any, in consolidated
current assets minus consolidated current liabilities from the beginning to the
end of such period);

 

  (viii) The amount of all fees and expenses paid in cash during such period
directly relating to the refinancing of the Obligations and the Second Lien
Debt;

 

  (ix) Expenses or losses excluded from the calculation of Consolidated EBITDA
during such period to the extent paid in cash during such period;

 

  (x) To the extent added to determine Consolidated EBITDA, all items that did
not result from a cash payment to the Borrower or any of its Subsidiaries on a
consolidated basis during such period;

 

7



--------------------------------------------------------------------------------

EXECUTION COPY

 

  (xi) Subcontractor Payables for such period, provided that (a) the cash
received from the client relating to such Subcontractor Payables (i) was
received during the final 10 business days of such period, (ii) results in a
reduction to accounts receivable for such period, and (iii) for which no payment
was made during the period resulting in a reduction to accounts payable, and
(b) the Subcontractor Payables were paid during the first 10 business days of
the subsequent period;

 

  (xii) Increases in Restricted Cash during such period;

 

  (xiii) To the extent not externally financed, Investments made during such
period pursuant to Section 7.03(f) and Section 7.03(m) and Investments by Hill
N.V. and Gerens (each as defined in Section 7.03(l)) made in cash in honoring
the underlying obligations described in clauses (i), (ii) and (iii) of
Section 7.03(l);

 

  (xiv) To the extent not externally financed, Restricted Payments made in cash
by the Borrower during such period pursuant to Section 7.06; and

 

  (xv) Principal payments made on long term liabilities of the Borrower or any
of its Subsidiaries other than Indebtedness;

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
Third Amendment Effective Date, by and among the Loan Parties, the
Administrative Agent and the Second Lien Agent, in form and substance
satisfactory to the Administrative Agent, as the same may be amended, restated,
supplemented or otherwise modified from time to time in accordance with this
Agreement.

“Maximum Priority First Lien Amount” has the meaning set forth in the
Intercreditor Agreement.

“Minimum Liquidity Requirement” means (i) cash and cash equivalents other than
Restricted Cash and (ii) Availability in an aggregate amount of $30 million.

“Non-Cash Charges” means (a) non-cash losses on asset sales, disposals or
abandonments, (b) any impairment charge or asset write-down related to
intangible assets, long-lived assets, and investments in debt and equity
securities pursuant to GAAP, (c) all non-cash losses from investments recorded
using the equity method, and (d) other non-cash charges, including paid-in-kind
interest expenses or other non-cash interest expenses and non-recurring
expenses, reducing Consolidated Net Income (provided that if any non-cash
charges, expenses and write-downs referred to in this definition represent an
accrual or reserve for potential cash items in any future period, the cash
payment in respect thereof in such future period shall be subtracted from
Consolidated EBITDA to such extent).

“Restricted Cash” means all restricted cash as shown on the Borrower’s
consolidated financial statements plus cash held in non-wholly owned
Subsidiaries.

 

8



--------------------------------------------------------------------------------

EXECUTION COPY

 

“Second Lien Agent” means Obsidian Agency Services, Inc. in its capacity as
administrative agent under the Second Lien Credit Agreement, and any successor
thereunder.

“Second Lien Credit Agreement” means that certain Credit Agreement dated October
18, 2012, among the Borrower, the Second Lien Agent and lenders party thereto,
as amended, restated, modified, refinanced, replaced or otherwise supplemented
from time to time in accordance with the terms thereof and hereof and permitted
by the Intercreditor Agreement.

“Second Lien Debt” means the obligations owing under the Second Lien Credit
Agreement.

“Senior Leverage Ratio” means the ratio of (i) Consolidated Funded Indebtedness
minus the principal amount of Permitted Subordinated Indebtedness and the
principal amount of the Second Lien Debt at par value (less any loan repayments
on the Second Lien Debt) to (ii) Consolidated EBITDA.

“Stock-Based Acquisitions” has the meaning specified in Section 7.03(f).

“Subcontractor Payables” means the portion of cash received from clients that is
contractually required to be paid to subcontractors and other vendors for work
performed for such client.

“Third Amendment” means the Third Amendment to Credit Agreement, dated October
18, 2012.

“Third Amendment Effective Date” means the Third Amendment Effective Date, as
defined in the Third Amendment.

Section 2.1 Deleted Definitions. Section 1.01 of the Credit Agreement is hereby
further amended by deleting the definitions of “Consolidated Net Worth” and
“Consolidated Senior Secured Indebtedness”.

ARTICLE II

WAIVER

Section 2.2 Waiver. The Administrative Agent and the Lenders hereby agree to
waive the Designated Defaults.

 

9



--------------------------------------------------------------------------------

EXECUTION COPY

 

ARTICLE III

AMENDMENTS

Section 3.1 Amendments to Section 1.03 (Accounting Terms). Section 1.03(b) of
the Credit Agreement is hereby amended by deleting such subsection in its
entirety and replacing it with the following:

(b) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 — Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein. For purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof (but with respect to the Indebtedness under the Second Lien
Credit Agreement and the other documents executed in connection therewith,
excluding any exit fees), and the effects of FASB ASC 82 and FASB SC 470-20 on
financial liabilities shall be disregarded.

Section 3.2 Amendments to Section 2.03 (Letters of Credit). Subsection
2.03(a)(ii) of the Credit Agreement is hereby amended by deleting such
subsection in its entirety and replacing it with:

 

  (ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit (including as a result of
an automatic extension) would occur after March 31, 2016, unless all the Lenders
have approved such expiry date.

Notwithstanding the foregoing, nothing contained herein shall limit in any way
the obligation of the Borrower to Cash Collateralize Letters of Credit in
accordance with Section 2.15.

Section 3.3 Amendments to Section 2.06 (Termination or Reduction of
Commitments). Section 2.06 of the Credit Agreement is hereby amended by deleting
such section in its entirety and replacing it with:

2.06 Termination or Reduction of Commitments. The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $2,500,000 or any whole
multiple of $500,000 in excess thereof,

 

10



--------------------------------------------------------------------------------

EXECUTION COPY

 

(iii) the Borrower shall not terminate or reduce the Aggregate Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Outstandings would exceed the Aggregate Commitments, and (iv) if, after
giving effect to any reduction of the Aggregate Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments. Any reduction
of the Aggregate Commitments shall be applied to the Commitment of each lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.

Section 3.4 Amendments to Section 2.07 (Repayment of Loans). Section 2.07 of the
Credit Agreement is hereby amended by deleting subsections (c) through
(i) therein, and replacing said subsections with the following:

(c) Subject to Section 2.07(i), one hundred percent (100%) of the net proceeds
(but in the case of an event described in clause (v) of the definition of
Designated Liquidity Event, 50% of the net proceeds thereof) received by the
Borrower or any of its Subsidiaries on account of (1) any Designated Liquidity
Event (other than in the case of an event described in clauses (iii) and (iv) of
the definition of Designated Liquidity Event) shall be immediately applied,
(i) first, to satisfy the Minimum Liquidity Requirement (first by application of
such proceeds to the repayment of the Loans then outstanding and second by the
retention of such proceeds by the Borrower to the extent necessary to satisfy
the Minimum Liquidity Requirement), and (ii) second, (x) up to 50% of the
remaining net proceeds to repay all or a portion of the Loans (subject to
reborrowing) then outstanding and (y) the remaining net proceeds to prepay the
outstanding principal amount of the Second Lien Debt pursuant to the Second Lien
Credit Agreement and (2) any event described in clauses (iii) (but in the case
of the Libya Receivable, the Net Libya Receivable) and (iv) of the definition of
Designated Liquidity Event shall be immediately applied, (i) first, to satisfy
the Minimum Liquidity Requirement (first by application of such proceeds to the
repayment of the Loans then outstanding and second by the retention of such
proceeds by the Borrower to the extent necessary to satisfy the Minimum
Liquidity Requirement), and (ii) second, (x) 50% of the remaining net proceeds
to repay all or a portion of the Loans (subject to reborrowing) then outstanding
(on the understanding that to the extent such 50% exceeds such outstanding
Loans, the excess amount may be retained by the Borrower) and (y) 50% of the
remaining net proceeds to prepay the outstanding principal amount of the Second
Lien Debt pursuant to the Second Lien Credit Agreement.

(d) Subject to Section 2.07(i), in the case of an event described in clause
(i) of the definition of Designated Liquidity Event, so long as no Default or
Event of Default shall have occurred and be continuing and to the extent that
(i) such net asset sale proceeds do not exceed $2,500,000 in any single
transaction and (ii) the aggregate net asset sale proceeds from the Third
Amendment Effective Date through the date of determination do not exceed
$5,000,000, the Borrower shall have the option, directly or

 

11



--------------------------------------------------------------------------------

EXECUTION COPY

 

through one or more of its Subsidiaries to invest such amount within 360 days of
receipt thereof by delivering to Administrative Agent a certificate, signed by
the chief executive officer, chief financial officer, or chief operating officer
of the Borrower, setting forth (x) that portion of such net asset sale proceeds
that the Borrower or such Subsidiary intends to reinvest in equipment or other
long term productive assets of the general type used in the business of the
Borrower and its Subsidiaries within 360 days of such date of receipt and
(y) the proposed use of such portion of the net asset sale proceeds and such
other information with respect to such reinvestment as Administrative Agent may
reasonably request, and the Borrower shall, or shall cause one or more of its
Subsidiaries to, promptly and diligently apply such portion to such reinvestment
purposes; provided, however, that, pending such reinvestment, such portion of
the net asset sale proceeds shall be deposited in an account subject to the
dominion and control of the Administrative Agent. In addition, the Borrower
shall, no later than 360 days after receipt of such net asset sale proceeds that
have not theretofore been applied to the Obligations or that have not been so
reinvested as provided above, make an additional prepayment of the Loans in the
full amount of all such net asset sale proceeds in accordance with
Section 2.07(c).

(e) Subject to Section 2.07(i), in the case of an event described in clause
(ii) of the definition of Designated Liquidity Event, so long as no Default or
Event of Default shall have occurred and be continuing, the Borrower shall have
the option, directly or through one or more of its Subsidiaries to invest such
excess amount within 360 days of receipt thereof (i) in long term productive
assets of the general type used in the business of the Borrower and its
Subsidiaries or (ii) to repair, restore or replace the assets subject to the
applicable casualty event. The Borrower shall deliver to Administrative Agent a
certificate, signed by the chief executive officer, chief financial officer, or
chief operating officer of the Borrower, setting forth (x) that portion of such
net proceeds that the Borrower or such Subsidiary intends to reinvest in long
term productive assets of the general type used in the business of the Borrower
and its Subsidiaries or repair, restore or replace the assets subject to the
applicable casualty event and (y) the proposed use of such portion of the net
proceeds and such other information with respect to such reinvestment as
Administrative Agent may reasonably request, and the Borrower shall, or shall
cause one or more of its Subsidiaries to, promptly and diligently apply such
portion to such reinvestment purposes; provided, however, that, pending such
reinvestment, such portion of the net proceeds shall be deposited in an account
subject to the dominion and control of the Administrative Agent. In addition,
any such net proceeds that have not been reinvested within 360 days of receipt
thereof shall be applied by Borrower to prepay the Loans in accordance with
Section 2.07(c).

(f) Subject to Section 2.07(i), within 10 Business Days after the annual
financial statements are required to be delivered pursuant to Section 6.01(a)
hereof, commencing with such annual financial statements for the fiscal year
ending December 31, 2013 or, if such financial statements are not delivered to
the Administrative Agent and each Lender on the date such statements are
required to be delivered pursuant to Section 6.01(a), 10 Business Days after the
date such statements are required to be delivered to the Administrative Agent
and each Lender pursuant to Section 6.01(a), the Borrower shall deliver to the
Administrative Agent a written calculation of Excess Cash

 

12



--------------------------------------------------------------------------------

EXECUTION COPY

 

Flow for such fiscal year and certified as correct by the chief executive
officer, chief financial officer or chief operating officer of the Borrower, and
such Excess Cash Flow shall be applied as follows: (i) if the Consolidated
Leverage Ratio as of the last day of such fiscal year is 3.25 to 1.00 or
greater, first, to satisfy the Minimum Liquidity Requirement (first by
application of such proceeds to the repayment of the Loans then outstanding and
second by the retention of such proceeds by the Borrower to the extent necessary
to satisfy the Minimum Liquidity Requirement) and second, (x) 50% of the
remaining Excess Cash Flow to repay all or a portion of the Loans (subject to
reborrowing) then outstanding (on the understanding that to the extent such 50%
exceeds such outstanding Working Capital Loans, the excess amount may be
retained by the Borrower) and (y) 50% of the remaining Excess Cash Flow to
prepay the principal amount of the Second Lien Debt pursuant to the Second Lien
Credit Agreement and (ii) if the Consolidated Leverage Ratio as of the last day
of such fiscal year is less than 3.25 to 1.00, first, 50% of such Excess Cash
Flow to be retained by the Borrower for working capital, and second, the
remaining Excess Cash Flow shall be used to satisfy the Minimum Liquidity
Requirement (first by application of such proceeds to the repayment of the Loans
then outstanding and second by the retention of such proceeds by the Borrower to
the extent necessary to satisfy the Minimum Liquidity Requirement) and third,
(x) 50% of the remaining Excess Cash Flow (after satisfaction of the Minimum
Liquidity Requirement) to repay all or a portion of the Loans (subject to
reborrowing) then outstanding (on the understanding that to the extent such 50%
exceeds such outstanding Loans, the excess amount may be retained by the
Borrower) and (y) 50% of the remaining Excess Cash Flow to prepay the
outstanding principal amount of the Second Lien Debt pursuant to the Second Lien
Credit Agreement.

(g) [Intentionally Omitted]

(h) All prepayments of the Loans under this Section 2.07 shall be accompanied by
accrued and unpaid interest on the principal amount to be prepaid to but
excluding the date of payment.

(i) If an Event of Default exists, each prepayment pursuant to subsections (c),
(d), (e) and (f) above shall (i) not be applied to satisfy the Minimum Liquidity
Requirement and (ii) be applied (x) up to 50% of the remaining net proceeds or
Excess Cash Flow, as applicable, to (i) first, repay all or a portion of the
Loans then outstanding and (ii) second, cash collateralize outstanding Letters
of Credit (and in the case of subsections (c)(1), (d) and (e), together with a
concurrent permanent reduction to the Commitments equal to the sum of such
repayment and cash collateral) and (y) the remaining net proceeds or Excess Cash
Flow, as applicable, to prepay the outstanding principal amount of the Second
Lien Debt pursuant to the Second Lien Credit Agreement.

 

13



--------------------------------------------------------------------------------

EXECUTION COPY

 

Section 3.5 Amendments to Section 6.01 (Financial Statements). Section 6.01 of
the Credit Agreement is hereby amended by (i) re-lettering subsections
(c) thorough (e) as subsections (d) through (f), (ii) inserting the following
new subsection (c):

(c) as soon as available, but in any event within 45 days after the end of each
fiscal month of the Borrower (commencing with the fiscal month ending
September 30, 2012), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal month, and the related consolidated
statements of income or operations for such fiscal month and for the portion of
the Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal month of the previous fiscal year
and the corresponding portion of the previous fiscal year, all in reasonable
detail, to be certified by the chief executive officer, chief financial officer,
or chief operating officer of the Borrower, as fairly presenting the financial
condition and results of operations of the Borrower and its Subsidiaries,
subject only to normal year-end audit adjustments and the absence of footnotes;

and (iii) deleting subsection (f) (formerly subsection (e)) in its entirety and
replacing it with the following:

(f) no later than 45 calendar days after the end of each fiscal quarter,
commencing on November 15, 2012, a report in form reasonably satisfactory to the
Administrative Agent setting forth a detailed summary of (a) the Borrower’s and
its Subsidiaries Indebtedness, including all intercompany Indebtedness (which
shall constitute Pledged Notes in the case of Indebtedness owed to a Loan Party
in accordance with Section 7.02(d) of the Credit Agreement) and all letter of
credit facilities and Investments made under Section 7.03 during the applicable
fiscal quarter, and (b) any changes to the capital structure of the Borrower and
its Subsidiaries, including as a result of the formation or acquisition of new
Subsidiaries, together with a certification as to compliance with the covenants
contained in Section 6.04, including the absence of a default with respect to
any Indebtedness that would constitute an Event of Default.

Section 3.6 Amendments to Subsection 6.02 (Certificates; Other Information).
Section 6.02 of the Credit Agreement is hereby amended by (i) deleting the words
“Sections 6.01 (a) and (b) in subsection (a) thereof and replacing them with the
words “Sections 6.01(a), (b) and (c)”, (ii) deleting the word “and” at the end
of subsection (f), (iii) deleting the “.” at the end of subsection (g) and
replacing it with “; and “ and (iv) inserting the following new subsection (h):

(h) promptly after delivery or receipt thereof, copies of all reports, notices
and other documents delivered to or received from the Second Lien Agent under
the Second Lien Credit Agreement and the other documents executed in connection
therewith.

 

14



--------------------------------------------------------------------------------

EXECUTION COPY

 

Section 3.7 Amendments to Section 6.10 (Inspection Rights). Section 6.10 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties (including the inventory and such other Collateral located on any
such property), to perform appraisals of its equipment, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, in each case, the results of which
must be satisfactory to such Lender in such Lender’s reasonable discretion, all
at the reasonable expense of the Borrower and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that the Borrower shall only
be obligated to reimburse the reasonable out-of-pocket expenses of one such
on-site visit and inspection per calendar year and one off-site visit and
inspection per calendar year, which may include a telephonic or video
conference; provided, further, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower, as often as may be desired, at any time during normal business hours
and without advance notice.

Section 3.8 Amendments to Section 7.01 (Liens). Section 7.01 of the Credit
Agreement is hereby amended by (i) replacing the words “Closing Date” with
“Third Amendment Effective Date” in subsection (b), (ii) inserting the words “,
letter of credit” immediately following the words “performance bonds” in
subsection (f), (iii) deleting the word “and” at the end of subsection (r),
(iv) deleting the “.” at the end of subsection (t) and replacing it with “; and”
and (v) adding the following new subsection (u):

(u) Liens securing the Second Lien Debt permitted by Section 7.02(q), provided
that such Liens are subject to the Intercreditor Agreement.

Section 3.9 Amendments to Sections 7.02 (Indebtedness) and 7.03 (Investments).
Sections 7.02 and 7.03 of the Credit Agreement are hereby deleted in their
entirety and replaced with the following:

7.02 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under this Agreement or any other Loan Document;

(b) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates
and (ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(c) Indebtedness outstanding on the Third Amendment Effective Date (and in the
case of a revolving credit or similar facility, Indebtedness in an amount up to
the maximum

 

15



--------------------------------------------------------------------------------

EXECUTION COPY

 

availability thereunder as in effect on the Third Amendment Effective Date) and
listed on Schedule 7.02(c) and any refinancings, refundings, renewals or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder and the direct or any contingent obligor with respect thereto is not
changed, as a result of or in connection with such refinancing, refunding,
renewal or extension; and provided, still further, that the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;

(d) Indebtedness of a Subsidiary of the Borrower owed to the Borrower or a
wholly-owned Subsidiary of the Borrower outstanding on the Third Amendment
Effective Date and listed on Schedule 7.02(d) and additional Indebtedness of a
Subsidiary of the Borrower owed to the Borrower or a wholly-owned Subsidiary of
the Borrower (other than the types of Indebtedness described in
Section 7.02(p)), which Indebtedness shall (i) in the case of Indebtedness owed
to a Loan Party (other than certain Indebtedness disclosed on such schedule
under the heading “To/From”, to the extent such Indebtedness is not of the type
described in Section 7.02(p), which need not be evidenced by Pledged Notes),
constitute “Pledged Notes” under the Guarantee and Collateral Agreement (and
such Pledged Notes shall be delivered to the Administrative Agent in accordance
with the Guarantee and Collateral Agreement) except to the extent that creation
and delivery of a Pledged Note could reasonably be expected to cause a material
tax consequence, (ii) be on terms reasonably acceptable to the Administrative
Agent and (iii) be otherwise permitted under the provisions of Section 7.03;

(e) Guarantees of the Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any wholly-owned Subsidiary;
provided, in the case of any Guarantee by any Loan Party of any Indebtedness of
any Person that is not a Loan Party, that such Investment is permitted by
Section 7.03(b);

(f) performance guaranties issued by the Borrower or any Subsidiary of the
operating obligations of any of its Subsidiaries made in the ordinary course of
business; provided, that any such guaranty shall exclude any guaranty of the
payment of such Subsidiary’s monetary obligations;

(g) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.0l(i); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$2,500,000;

(h) Indebtedness (other than the types of Indebtedness described in Sections
7.02(d) and (p)) of the Borrowers’ foreign Subsidiaries incurred (a) in
connection with advance payment

 

16



--------------------------------------------------------------------------------

EXECUTION COPY

 

or performance guaranties outstanding on the Third Amendment Effective Date (and
in the case of a revolving Credit or similar facility, Indebtedness in an amount
up to the maximum availability thereunder as in effect on the Third Amendment
Effective Date) and listed on Schedule 7.02(h) and any refinancings, refundings,
renewals or extensions thereof; provided, that (i) the amount of such
Indebtedness (as measured in and by the applicable currency set forth on
Schedule 7.02(h)) is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and the direct or any contingent obligor with respect
thereto is not changed, as a result of or in connection with such refinancing,
refunding, renewal or extension; (ii) the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to such foreign Subsidiary or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate; and (iii) in the case of any such refinancing,
refunding, renewal or extension, the applicable foreign Subsidiary uses good
faith efforts to utilize a Lender or an Affiliate of a Lender to obtain such
financing (considering all of the business circumstances involved) and it is
determined to be impractical for the applicable foreign Subsidiary to obtain
such financing from a Lender or any Lender’s Affiliates, whether by utilizing
Letters of Credit issued under this Agreement or otherwise, and (b) in addition
to Indebtedness otherwise permitted under Section 7.02 (including clause
(a) above), and not limited to the types of Indebtedness described in clause
(a) above, up to an aggregate of $8,000,000 at any time outstanding;”

(i) Indebtedness incurred in connection with an Investment permitted under
Section 7.03(f) (including existing Indebtedness of a Person acquired in
connection with such Investment provided such Indebtedness was not incurred
solely in contemplation of such Investment) in an aggregate amount at anyone
time outstanding of no more than $2,000,000 (the “Permitted Acquisition
Indebtedness”);

(j) (i) Indebtedness constituting indemnification obligations or obligations in
respect of purchase price or other similar adjustments in connection with
Investments permitted under Section 7.03 and Dispositions permitted under
Section 7.05; and (ii) Indebtedness consisting of obligations of the Borrower or
any Subsidiary under deferred compensation or other similar arrangements
incurred by such Person in connection with any Investment permitted under
Section 7.03;

(k) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

(l) Indebtedness in respect of netting services, overdraft protections and
similar arrangements and related liabilities arising from treasury, depository
and cash management services or any automated clearing house transfers of funds
in the ordinary course of business;

 

17



--------------------------------------------------------------------------------

EXECUTION COPY

 

(m) Indebtedness representing deferred compensation to directors, officers and
employees of the Borrower or any of its Subsidiaries incurred in the ordinary
course of business and consistent with past practice;

(n) to the extent constituting Indebtedness, judgments, decrees, attachments or
awards not constituting an Event of Default under Section 8.01(h);

(o) other Indebtedness (not described in any other clause of this Section, as to
which such clause shall govern the Indebtedness and this clause (o) shall not be
additive thereto) in an aggregate principal amount not to exceed $2,500,000 at
any time outstanding;

(p) Indebtedness of foreign Subsidiaries of the Borrower arising in the ordinary
course of business from payments made by one or more Loan Parties or one or more
Subsidiaries of the Borrower to third parties on behalf of one or more of such
foreign Subsidiaries or from non-cash Investments by one or more Loan Parties or
one or more Subsidiaries of the Borrower to one or more of such foreign
Subsidiaries resulting from the application of the Borrower’s transfer pricing
policy, resulting from the Borrower paying for insurance premiums in the
ordinary course of business, relating to information technology allocations,
relating to outside payroll-related services or for or relating to stock-based
compensation; and

(q) Indebtedness consisting of the Second Lien Debt in an aggregate principal
amount not exceeding the amount permitted under the Intercreditor Agreement; and

(r) Indebtedness to repay Investments permitted under Section 7.03(b);

provided (for the sake of clarity), that if Indebtedness incurred meets the
criteria of more than one of the types of Indebtedness described in the
subsections above, the Borrower in its sole discretion may elect the subsection
in which to classify such action or event.

7.03 Investments. Make or hold any Investments, except:

(a) Investments held by the Borrower and its Subsidiaries in the form of Cash
Equivalents;

(b) (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the Third Amendment Effective Date, (ii) additional
Investments by the Borrower and its Subsidiaries in Loan Parties,
(iii) additional Investments by Subsidiaries of the Borrower that are not Loan
Parties in other Subsidiaries that are not Loan Parties, including Investments
by Hill N.V. and Gerens (each as defined in Section 7.03(l)) made by honoring
the underlying obligations described in clauses (i), (ii) and (iii) of
Section 7.03(l), (iv) Investments described in Section 7.02(p), and (v) so long
as no Default has occurred and is continuing or would result from such
Investment, additional Investments by the Loan Parties in wholly-owned
Subsidiaries that are not Loan Parties (but not for the purposes described in
clause (l) of this Section) in an aggregate amount made from and after the Third
Amendment Effective Date not to exceed $4,000,000 at any time outstanding;

(c) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

18



--------------------------------------------------------------------------------

EXECUTION COPY

 

(d) Guarantees permitted by Section 7.02;

(e) Investments existing on the Closing Date (other than those referred to in
Section 7.03(b)(i)) and set forth on Schedule 7.03;

(f) the purchase or other acquisition of all of the Equity Interests in, or all
or substantially all of the property of, any Person that, upon the consummation
thereof, will be wholly-owned directly by the Borrower or one or more of its
wholly-owned Subsidiaries (including as a result of a merger or consolidation);
provided that, (1) unless and until the Consolidated Leverage Ratio is less than
or equal to 3.75 to 1.00, the Borrower and its Subsidiaries shall be prohibited
from making any Investment described in this Section 7.03(f) without the prior
written consent of the Required Lenders, (2) notwithstanding the foregoing, the
Borrower shall be permitted to make acquisitions of up to an aggregate amount of
$10,000,000 under, and subject to meeting the other requirements set forth in,
this Section 7.03(f) without satisfying such Consolidated Leverage Ratio test,
so long as the sole forms of consideration provided by the Borrower consist of
Equity Interests in the Borrower and the assumption of future obligations under
ordinary course contracts to which such Person is a party prior to the
applicable transaction (such acquisitions, “Stock-Based Acquisitions”),
(3) notwithstanding anything to the contrary contained herein, Investments by
the Borrower and its Subsidiaries under this Section 7.03(f) on and after the
Third Amendment Effective Date, when combined with Investments by the Borrower
and its Subsidiaries under Section 7.03(m) on and after the Third Amendment
Effective Date, not including Investments relating to Stock-Based Acquisitions,
shall not exceed $10,000,000 (cumulative) without the prior written consent of
the Required Lenders, and (4) with respect to each purchase or other acquisition
made pursuant to this Section 7.03(f):

(i) any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.12;

(ii) the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be substantially the same lines of
business as one or more of the principal businesses of the Borrower and its
Subsidiaries in the ordinary course;

(iii) the total consideration paid by or on behalf of the Borrower and its
Subsidiaries for any such purchase or other acquisition shall not exceed
$10,000,000;

(iv) (A) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing, (B) immediately after giving effect to such purchase or other
acquisition, the Borrower and its Subsidiaries shall be in pro forma compliance
with all of the covenants set forth in Section 7.11; provided that, in the event
Indebtedness is incurred in connection with such purchase or acquisition the

 

19



--------------------------------------------------------------------------------

EXECUTION COPY

 

Consolidated Leverage Ratio, on a pro forma basis, shall be less than the
then-applicable ratio required by Section 7.11(b) minus 0.25 (the “Additional
Leverage Requirement”); provided further that, for the purpose of the
calculations set forth above, Consolidated EBITDA attributable to such purchase
or acquisition shall only be permitted to be included in the calculation of the
Additional Leverage Requirement; in each case, such compliance to be determined
on the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such purchase or other acquisition had been consummated as of the first
day of the fiscal period covered thereby and giving effect to any other material
purchases or acquisitions that have occurred during such fiscal period, and
(C) immediately before and immediately after giving effect to any such purchase
or other acquisition, the Borrower shall have satisfied Minimum Liquidity
Requirement; and

(v) the Borrower shall have delivered to the Administrative Agent and each
Lender, at least five Business Days prior to the date on which any such purchase
or other acquisition is to be consummated, (A) a Compliance Certificate
evidencing pro forma compliance with the financial covenants as described in
clauses (f)(l) (if applicable) and (iv)(B) above, together with all relevant
financial information with respect to such purchase or acquisition (including,
without limitation, historical financial information, internally prepared
projections and business plans) and such other information as reasonably
requested by the Administrative Agent; and (B) a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders, certifying that all of the requirements set
forth in this Section 7.03(f) have been satisfied or will be satisfied on or
prior to the consummation of such purchase or other acquisition; and

(g) (i) advances of payroll payments to employees in the ordinary course of
business and consistent with past practice and (ii) other loans and advances to
officers, directors and employees of the Loan Parties and Subsidiaries in the
ordinary course of business in an aggregate amount not to exceed $100,000 at any
time outstanding;

(h) Investments of any Person existing at the time such Person becomes a
Subsidiary of any Loan Party or consolidates or merges with the Borrower or any
of its Subsidiaries (including in connection with an Investment permitted under
Section 7.03(f)), so long as such Investments were not made in contemplation of
such Person becoming a Subsidiary or of such consolidation or merger;

(i) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;

(j) to the extent constituting Investments, lease, utility and other similar
deposits made in the ordinary course of business consistent with past practices;

(k) Investments in the ordinary course of business consisting of endorsements
for collection or deposit pursuant to Article 3 of the UCC and customary trade
arrangements with customers pursuant to Article 4 of the UCC, in each case in
the ordinary course of business consistent with past practices;

 

20



--------------------------------------------------------------------------------

EXECUTION COPY

 

(l) So long as no Default has occurred and is continuing or would result
therefrom, Investments by the Borrower in Hill International N.V. (“Hill N.V.”)
in an aggregate amount not to exceed $23,000,000 in cash (with no restriction on
any such Investments paid by delivery of the Borrower’s Equity Interests) made
for the purposes of (i) permitting Hill N.V. to purchase the shares of minority
shareholders of Gerens Hill International, S.A. (“Gerens”) to the extent Hill
N.V. is obligated to do so pursuant to an agreement entered into with said
minority shareholders at the time of Hill N.V.’s acquisition of 60% of the
outstanding capital stock of Gerens on or about February 15, 2008,
(ii) permitting Gerens and/or Hill International Brasil Participacoes LTDA to
purchase the shares of minority shareholders of Engineering S.A. Servicos
Tecnicos (“S.A.”) to the extent Gerens and/or Hill International Brasil
Participacoes LTDA is obligated to do so pursuant to an agreement entered into
with said minority shareholders at the time of Gerens’ acquisition of 60% of the
outstanding capital stock of S.A. on or about February 28, 2011 (the “Original
ESA Acquisition”) and (iii) permitting Gerens to fulfill its remaining payment
obligations owing in connection with the Original ESA Acquisition; provided that
the aggregate amount of cash Investments for the purposes set forth in clauses
(i), (ii) and (iii) above shall not exceed $13,000,000, $10,000,000 and
$6,000,000, respectively (each of which shall be reduced whenever an obligation
described in clause (i), (ii) or (iii), as applicable, is paid from a source
other than a cash Investment that is the subject of this subsection as follows:
with respect to any payment made for an obligation described in clause (i) or
(ii), 50% of such payment; and with respect to any payment made for an
obligation described in clause (iii), 100% of such payment); provided further
that the obligations described in clauses (i), (ii) and (iii) above shall first
be satisfied using Gerens’ and its Subsidiaries’ cash and cash equivalents to
the extent said cash (or cash equivalents) exceeds $1,000,000 at the time such
obligations are payable, but payment from such cash and cash equivalents shall
be required only after such time as and to the extent that the Borrower is able,
directly or indirectly, to control distributions and dividends by Gerens or any
such Subsidiaries, as applicable; and

(m) other Investments (not described in any other clause of this Section, as to
which such clause shall govern the Investment and this clause (m) shall not be
additive thereto) at any time outstanding not exceeding $5,000,000 in the
aggregate, provided that, unless and until the Consolidated Leverage Ratio is
less than or equal to 3.75 to 1.00, the Borrower and its Subsidiaries shall be
prohibited from making any Investment described in this Section 7.03(m) without
the prior written consent of the Required Lenders, provided, further, that,
notwithstanding anything to the contrary contained herein, Investments by the
Borrower and its Subsidiaries under this Section 7.03(m) on and after the Third
Amendment Effective Date, when combined with Investments by the Borrower and its
Subsidiaries under Section 7.03(f) on and after the Third Amendment Effective
Date, not including Investments relating to Stock-Based Acquisitions, shall not
exceed $10,000,000 (cumulative) without the prior written consent of the
Required Lenders;

provided, however, that notwithstanding the foregoing, at any time when
Revolving Loans are outstanding, the Investments specified in clauses (a) or
(k) shall be subject to Account Control Agreements to the extent required by the
Guarantee and Collateral Agreement; provided further (for the sake of clarity),
that if an Investment meets the criteria of more than one of the types of
Investments described in the subsections above, the Borrower in its sole
discretion may elect the subsection in which to classify such action or event.

 

21



--------------------------------------------------------------------------------

EXECUTION COPY

 

Section 3.10 Amendments to Section 7.05 (Dispositions). Section 7.05 of the
Credit Agreement is hereby amended by deleting subsection (c) in its entirety
and replacing said subsection with the following:

(c) Disposition of equipment or real property to the extent that (i) such
property is or (ii) the proceeds of such Disposition are applied in accordance
with Section 2.07 to the purchase price of such replacement property;

Section 3.11 Amendments to Section 7.06 (Restricted Payments). Section 7.06 of
the Credit Agreement is hereby amended by deleting subsection (d) in its
entirety and replacing said subsection with the following:

(d) the Borrower may (i) declare or pay cash dividends to its stockholders and
(ii) purchase, redeem or otherwise acquire for cash Equity Interests issued by
it in an aggregate amount not to exceed $20,000,000; provided that unless and
until the Consolidated Leverage Ratio is less than or equal to 2.75 to 1.00, the
Borrower and its Subsidiaries shall be prohibited from declaring or making any
Restricted Payment of any kind described in this Section 7.06(d) without the
prior written consent of the Required Lenders, other than, so long as no Default
shall have occurred and be continuing at the time, purchases of the Borrower’s
Equity Interests on the open market from Persons who are neither insiders of the
Borrower nor relatives of insiders of the Borrower in an aggregate amount not to
exceed $2,000,000.

Section 3.12 Amendments to Section 7.11 (Financial Covenants). Section 7.11 of
the Credit Agreement is hereby amended by deleting subsections (a), (b) and
(c) in their entirety and replacing said subsections with the following:

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio for each
Measurement Period ending on each date set forth below to be greater than the
corresponding ratio set forth opposite such date:

 

Measurement Period

   Consolidated Leverage Ratio

December 31, 2012

   7.75 to 1.00

March 31, 2013

   6.25 to 1.00

June 30, 2013

   6.00 to 1.00

September 30, 2013

   6.00 to 1.00

December 31, 2013

   6.00 to 1.00

The last day of each fiscal quarter in 2014

   5.75 to 1.00

The last day of each fiscal quarter in 2015

   5.50 to 1.00

 

22



--------------------------------------------------------------------------------

EXECUTION COPY

 

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio for each Measurement Period ending on each date set forth
below to be less than the corresponding ratio set forth opposite such date:

 

Measurement Period

   Consolidated Fixed Charge
Coverage Ratio

December 31, 2012

     .75 to 1.00

March 31, 2013

   1.00 to 1.00

June 30, 2013

   1.00 to 1.00

September 30, 2013

   1.05 to 1.00

December 31, 2013

   1.05 to 1.00

March 31, 2014

   1.15 to 1.00

June 30, 2014

   1.25 to 1.00

September 30, 2014 and the last day of each fiscal quarter thereafter

   1.35 to 1.00

(c) Senior Leverage Ratio. Permit Senior Leverage Ratio for each Measurement
Period ending on each date set forth below to be greater than the corresponding
ratio set forth opposite such date:

 

Measurement Period

   Senior Leverage Ratio

December 31, 2012

   2.50 to 1.00

March 31, 2013 and the last day of each fiscal quarter thereafter

   2.25 to 1.00

Section 3.13 Amendments to Section 7.14 (Prepayments, Etc. of Indebtedness).
Section 7.14 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

7.14 Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of any Indebtedness, except
(a) the prepayment of the Credit Extensions in accordance with the terms of this
Agreement, (b) the prepayment of the Second Lien Debt in accordance with
Section 2.07 and (c) Permitted Subordinated Indebtedness.

Section 3.14 Amendments to Section 7.15 (Amendment, Etc. of Indebtedness).
Section 7.15 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

7.15 Amendment, Etc. of Indebtedness. Amend, modify or change in any manner any
term or condition of (i) any Indebtedness set forth in Schedule 7.02, except for
any refinancing, refunding, renewal or extension thereof permitted by
Section 7.02(c), (ii) the Second Lien Debt (other than to the extent permitted
pursuant to the provisions of the Intercreditor Agreement) or (iii) any
Permitted Subordinated Indebtedness

 

23



--------------------------------------------------------------------------------

EXECUTION COPY

 

Section 3.15 Amendments to Section 8.01 (Events of Default). Section 8.01 of the
Credit Agreement is hereby amended by (i) deleting the word “or” immediately
prior to clause (iii) of subsection (e), (ii) adding the following new clause
(iv) to subsection (e):

or (iv) any Event of Default (as defined in the Second Lien Credit Agreement)
occurs under the Second Lien Credit Agreement, unless waived thereunder; or

and (iii) deleting the words “10 consecutive days” in subsection (h) and
replacing them with “30 consecutive days”.

Section 3.16 Amendments to Section 8.03 (Application of Funds). Section 8.03 of
the Credit Agreement is hereby amended by (i) deleting clause “Fourth” therein
and replacing it with the following:

Fourth to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements (to the extent that said
Obligations under Secured hedge Agreements and Secured Cash Management
Agreements do not exceed the amounts that are included as Maximum Priority First
Lien Loan Amounts), ratably among the Lenders, the L/C Issuer, the Hedge Banks
and the Cash Management Banks in proportion to the respective amounts described
in this clause Fourth held by them;

(ii) deleting the word “and” at the end of clause “Fifth” therein, and
(iii) inserting the following new clause “Sixth” immediately following clause
“Fifth”:

Sixth to the payment of Obligations then owing under Secured Hedge Agreements
and Secured Cash Management Agreements to the extent that said Obligations
exceed the amounts that are included as Maximum Priority First Lien Loan
Amounts; and

Section 3.17 Amendments to Schedules. Schedules 2.01, 7.01, 7.02(c), and 7.02(h)
to the Credit Agreement are hereby deleted in their entirety and replaced with
the corresponding Schedules contained in Exhibit B hereto. In addition, the
Schedules to the Credit Agreement are hereby amended by adding Schedule 7.02(d)
in the form of the corresponding Schedule contained in Exhibit B hereto.

ARTICLE IV

AGREEMENTS

Section 4.1 Outstanding Obligations. The Borrower acknowledges and agrees that
as of October 17, 2012, the Borrower is indebted to the Lenders in the
Outstanding Amount of $95,676,137.36 (inclusive of $13,176,137.36 of Letters of
Credit obligations) plus accrued interest and fees thereon.

Section 4.2 Eurodollar Rate Loans. Notwithstanding anything contained in the
Second Amendment, the Borrower shall be permitted to request and obtain
Eurodollar Rate Loans in accordance with the terms of the Credit Agreement.

Section 4.3 Amendment Fee. The Borrower shall pay to the Administrative Agent,
for the account of each Lender on a pro rata basis, an amendment fee (the
“Amendment Fee”) equal to 1.0% of the Aggregate Commitments (determined after
giving effect to any Commitment reduction from proceeds of the Second Lien Debt)
payable as follows: (i) one-half (0.5%) on the Third Amendment Effective Date
and (ii) one-half (0.5%) on March 31, 2014; provided, however, that the second
half of the Amendment Fee (0.5%) shall be waived in the event that prior to
March 31, 2014 the Borrower has paid in full, in cash, all Obligations under the
Credit Agreement (other than contingent indemnity obligations that survive
termination of the Credit Agreement pursuant to the stated terms hereof for
which no underlying claim has been asserted) and all Commitments have been
terminated.

In addition, the Borrower shall pay to the Administrative Agent an arrangement
fee (the “Arrangement Fee”) pursuant to the terms of a separate fee letter to be
entered into between the Borrower and the Administrative Agent.

Section 4.4 Termination of Deferred Fee. The Deferred Fee (as defined in the
Second Amendment) shall cease to accrue upon the Third Amendment Effective Date.

Section 4.5 Reduction of Commitments. Upon the Third Amendment Effective Date,
the Aggregate Commitments shall be reduced to $65 million.

 

24



--------------------------------------------------------------------------------

EXECUTION COPY

 

Section 4.6 Certain Foreign Subsidiaries. To the extent and at such times as are
reasonably requested by the Administrative Agent, the Borrower shall contribute
to Hill International N.V. all equity interests owned by it in identified
foreign Subsidiaries.

ARTICLE V

EFFECTIVE DATE

This Third Amendment shall become effective as of the date (the “Third Amendment
Effective Date”) when each of the following has been satisfied or waived in
accordance with the terms hereof:

(a) Receipt by the Administrative Agent of counterparts of (i) the Third
Amendment executed by the Borrower, the Administrative Agent and all Lenders and
(ii) a Second Amendment to Guarantee and Collateral Agreement, dated as of the
Third Amendment Effective Date, among the Loan Parties and the Administrative
Agent;

(b) Receipt by the Administrative Agent of all documentation relating to the
Second Lien Debt, including the Intercreditor Agreement, duly executed and in
form and substance satisfactory to the Administrative Agent and its counsel in
their sole discretion;

(c) Payment from net cash proceeds received with respect to the Second Lien Debt
sufficient to repay the Loans and to reduce the Aggregate Commitments as set
forth above;

(d) Payment by the Borrower to the Administrative Agent of all accrued and
unpaid amounts with respect to Default Rate interest and the Deferred Fee (as
defined in the Second Amendment);

(e) Payment by the Borrower to the Administrative Agent, for the account of each
Lender, the portion of the Amendment Fee that is due on the Third Amendment
Effective Date pursuant to Section 4.3 of this Third Amendment;

(f) Receipt by the Administrative Agent of executed counterparts of the
Arrangement Fee Letter, along with payment by the Borrower to the Administrative
Agent of the Arrangement Fee (as defined therein);

(g) Payment by the Borrower of reasonable out-of-pocket expenses of the
Administrative Agent and the Lenders, including reasonable fees and expenses of
Katten Muchin Rosenman LLP, counsel for the Administrative Agent, and Capstone
Advisory Group, LLC, financial advisor for the Administrative Agent and counsel
for each Lender;

(h) Receipt by the Administrative Agent of reporting and compliance confirmation
with respect to Section 7.02 (Indebtedness) and 7.03 (investments) as the
Administrative Agent may reasonably request;

 

25



--------------------------------------------------------------------------------

EXECUTION COPY

 

(i) Receipt by the Administrative Agent of the originals of all Pledged Notes
(as defined in the Guarantee and Collateral Agreement), duly endorsed in favor
of the Administrative Agent; and

(j) a certificate from the chief executive officer, chief financial officer, or
chief operating officer of the Borrower, to the effect that, immediately after
giving effect to the transactions contemplated by this Third Amendment and by
the Second Lien Credit Agreement and the use of the proceeds of the Second Lien
Debt, the Borrower, individually and together with its Subsidiaries on a
consolidated basis, is and will be Solvent.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Continuing Effect of the Credit Agreement. The Borrower, the
Administrative Agent and the Lenders hereby acknowledge and agree that the
Credit Agreement shall continue to be and shall remain unchanged and in full
force and effect in accordance with its terms, except as expressly modified
hereby, and is hereby in all respects ratified and confirmed. Any terms or
conditions contained in this Third Amendment shall control over any inconsistent
terms or conditions in the Credit Agreement.

Section 6.2 No Waiver. Nothing contained in this Third Amendment shall be
construed or interpreted or is interpreted or intended as a waiver of or any
limitation on any rights, powers, privileges or remedies that the Administrative
Agent or the Lenders have or may have under the Credit Agreement or applicable
law on account of any Default or Event of Default or otherwise, other than to
the extent set forth in Section 2.1 of this Third Amendment.

Section 6.3 Representations and Warranties. Borrower hereby represents and
warrants as of the date hereof that, after giving effect to this Third
Amendment, (a) all representations and warranties contained in the Credit
Agreement are true and correct in all material respects with the same effect as
if made on and as of such date, except to the extent any of such representations
and warranties relate to a specific date, in which case such representations and
warranties shall be deemed true and correct on and as of such date, (b) after
giving effect to this Third Amendment, no Default or Event of Default exists,
(c) except for non-wholly owned Domestic Subsidiaries whose Organization
Documents prohibit such guarantee and pledge, every Domestic Subsidiary of the
Borrower is a Guarantor and has heretofore executed and delivered to the
Administrative Agent an Assumption Agreement, and the Equity Interests of each
such Domestic Subsidiary have been pledged as Collateral to secure the
Obligations and (d) each non-wholly owned Domestic Subsidiary is an Immaterial
Subsidiary.

Section 6.4 Reaffirmation of Covenants. Borrower hereby expressly reaffirms each
of the covenants made by it in the Credit Agreement and the Loan Documents.

Section 6.5 Specified Event of Default. Notwithstanding anything contained
within the Credit Agreement or any other Loan Document, failure by the Borrower
to comply with any of the covenants, agreements and representations set forth in
Sections 4.3 and 4.5 herein shall constitute an immediate Event of Default.

 

26



--------------------------------------------------------------------------------

EXECUTION COPY

 

Section 6.6 Release. The Borrower, on behalf of itself and its Subsidiaries,
successors, assigns and other legal representatives (each a “Releasing Party”)
hereby releases, waives, and forever relinquishes all claims, demands,
obligations, liabilities and causes of action of whatever kind or nature
(collectively, the “Claims”), whether known or unknown, which any of them have,
may have, or might assert at the time of the execution of this Third Amendment
or in the future against the Administrative Agent, the Lenders and/or their
respective present and former parents, affiliates, participants, officers,
directors, employees, agents, attorneys, accountants, consultants, successors
and assigns (each a “Releasee”), directly or indirectly, which occurred,
existed, were taken, permitted or begun from the beginning of time through the
date hereof, arising out of, based upon, or in any manner connected with (a) the
Loan Documents and/or the administration thereof or the Obligations created
thereby, (b) any discussions, commitments, negotiations, conversations or
communications with respect to the refinancing, restructuring or collection of
any Obligations related to the Credit Agreement, any other Loan Document and/or
the administration thereof or the Obligations created thereby, or (c) any matter
related to the foregoing; provided, however, that (i) the foregoing shall not
release Claims arising following the date hereof, and (ii) such release shall
not be available to the extent that such Claims are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of a Releasee.

Section 6.7 Covenant Not to Sue. Each Releasing Party hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Claim released, remised and
discharged by such Releasing Party pursuant to Section 6.6 above. If a Releasing
Party violates the foregoing covenant, all Releasing Parties agree to pay, in
addition to such other damages as any Releasee may sustain as a result of such
violation, all attorneys’ fees and costs incurred by any Releasee as a result of
such violation.

Section 6.8 Reference to and Effect on the Loan Documents. On and after the date
hereof and the satisfaction of the conditions contained in Article V of this
Third Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the “Credit
Agreement”, and each reference in the other Loan Documents to “the Credit
Documents”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended hereby. For purposes of the Credit Agreement, all of the agreements of
the Borrower and the Guarantors contained in this Third Amendment shall be
deemed to be, and shall be, agreements under the Credit Agreement.

Section 6.9 Payment of Expenses. The Borrower, on behalf of itself and its
Subsidiaries, agrees to pay or reimburse the Administrative Agent for all of its
reasonable out of pocket costs and expenses incurred in connection with the
negotiation and documentation of this Third Amendment, any other documents
prepared in connection herewith and the transactions contemplated hereby,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent and each Lender. In furtherance hereof and the
provisions of the Credit Agreement, each of the Loan Parties jointly and
severally agrees to reimburse the Administrative Agent and each Lender for all
such costs, fees and expenses (including but not limited to reasonable fees and
expenses of its counsel).

 

27



--------------------------------------------------------------------------------

EXECUTION COPY

 

Section 6.10 Lender Reaffirmation, Indemnification and Authorization. Each
Lender acknowledges, reaffirms and ratifies its obligation to indemnify and hold
harmless the Administrative Agent and its directors, officers, employees and
agents pursuant to, and subject to, the terms and conditions of Section 10.04 of
the Credit Agreement, (the “Administrative Agent’s Indemnity”) and acknowledges
and agrees that the Administrative Agent’s Indemnity (subject to the terms and
conditions hereof) shall apply to any and all acts or omissions of the
Administrative Agent taken or omitted to be taken pursuant to, arising out of,
in connection with or in respect to this Third Amendment or any of the other
Loan Documents. Each Lender hereby grants to the Administrative Agent all
requisite authority to enter into or otherwise become bound by the Intercreditor
Agreement and to bind the Lenders thereto by the Administrative Agent’s entering
into or otherwise becoming bound thereby, and no further consent or approval on
the part of the Lenders is or will be required in connection with the
performance of the Intercreditor Agreement.

Section 6.11 Counterparts. This Third Amendment may be executed by one or more
of the parties hereto in any number of separate counterparts (which may include
counterparts delivered by facsimile transmission or electronic mail) and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Any executed counterpart delivered by facsimile transmission or
electronic mail shall be effective for all purposes hereof.

Section 6.12 GOVERNING LAW. THIS THIRD AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURES TO FOLLOW]

 

28



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed and delivered by their respective proper and duly authorized
agents as of the date first written above.

 

BORROWER: HILL INTERNATIONAL, INC. By:  

/s/ Irvin E. Richter

Name:   Irvin E. Richter Title:   Chairman and Chief Executive Officer

Third Amendment - Signature Page



--------------------------------------------------------------------------------

EXECUTION COPY

 

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Charlene Wright-Jones

Name:  

Charlene Wright-Jones

Title:  

Vice President

Third Amendment - Signature Page



--------------------------------------------------------------------------------

EXECUTION COPY

 

LENDERS: BANK OF AMERICA, N.A., as Lender, Swing Line Lender and L/C Issuer By:
 

/s/ John M. Schuessler

Name:  

John M. Schuessler

Title:  

Senior Vice President

Third Amendment - Signature Page



--------------------------------------------------------------------------------

EXECUTION COPY

 

CAPITAL ONE, N.A., as Lender By:  

/s/ Robert P. Harvey

Name:   Robert P. Harvey Title:   Senior Vice President

Third Amendment - Signature Page



--------------------------------------------------------------------------------

EXECUTION COPY

 

THE PRIVATEBANK AND TRUST COMPANY, as Lender By:  

/s/ James Thompson

Name:  

James Thompson

Title:  

Managing Director

Third Amendment - Signature Page



--------------------------------------------------------------------------------

EXECUTION COPY

 

PNC BANK NATIONAL ASSOCIATION, as Lender By:  

/s/ Emad Antoan

Name:  

Emad Antoan

Title:  

Vice President

Third Amendment - Signature Page



--------------------------------------------------------------------------------

EXECUTION COPY

 

CONSENT AND REAFFIRMATION OF GUARANTY

Each Guarantor hereby consents to the execution and delivery by the Borrower of
the Third Amendment to Credit Agreement, dated October 18, 2012 (the “Third
Amendment”) relating to the Credit Agreement dated June 30, 2009 (the “Credit
Agreement”) among Hill International, Inc. as borrower, Bank of America, N.A.,
as administrative agent and the lenders party thereto (capitalized terms used
herein but not otherwise defined herein shall have the meanings set forth in the
Credit Agreement), and jointly and severally ratifies and confirms the terms of
the Guarantee and Collateral Agreement with respect to the indebtedness now or
hereafter outstanding under the Credit Agreement, as amended. Each Guarantor
acknowledges that, notwithstanding anything to the contrary contained in the
Credit Agreement, the Third Amendment or any other Loan Document, or any actions
now or hereafter taken by the Lenders with respect to any obligation of the
Borrower, the Guarantee and Collateral Agreement (i) is and shall continue to be
a primary obligation of such Guarantor, (ii) is and shall continue to be an
absolute, unconditional, joint and several, continuing and irrevocable guaranty
of payment, and (iii) is and shall continue to be in full force and effect in
accordance with its terms. Except as expressly set forth therein, nothing
contained in the Third Amendment shall release, discharge, modify, change or
affect the original liability of such Guarantors under the Guarantee and
Collateral Agreement.

 

BOYKEN INTERNATIONAL, INC. By:  

/s/ Irvin E. Richter

Name:   Irvin E. Richter Title:   Chairman TRANSPORTATION CONSTRUCTION SERVICES,
INC. By:  

/s/ Irvin E. Richter

Name:   Irvin E. Richter Title:   Chairman and Chief Executive Officer

Consent and Reaffirmation - Signature Page



--------------------------------------------------------------------------------

EXECUTION COPY

 

TCM GROUP By:  

/s/ Irvin E. Richter

Name:   Irvin E. Richter Title:   Chairman and Chief Executive Officer PCI
GROUP, LLC By:  

/s/ Irvin E. Richter

Name:   Irvin E. Richter Title:   Chairman and Chief Executive Officer TRS
CONSULTANTS, INC. By:  

/s/ Irvin E. Richter

Name:   Irvin E. Richter Title:   Chairman HILL INTERNATIONAL REAL ESTATE, LLC
By:  

/s/ David L. Richter

Name:   David L. Richter Title:   Chairman and Chief Executive Officer HILL
INTERNATIONAL DEVELOPMENT, INC. By:  

/s/ Irvin E. Richter

Name:   Irvin E. Richter Title:   Chairman and Chief Executive Officer

Consent and Reaffirmation - Signature Page



--------------------------------------------------------------------------------

EXECUTION COPY

 

HILL INTERNATIONAL (PUERTO RICO), INC. By:  

/s/ Irvin E. Richter

Name:   Irvin E. Richter Title:   President

Consent and Reaffirmation - Signature Page



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXHIBIT A

Designated Defaults

 

1. The Defaults and Events of Default set forth as Designated Defaults in the
Second Amendment.

 

2. Failure to comply with the Consolidated Leverage Ratio covenant as set forth
in Sections 7.11(a) of the Credit Agreement for the period ending on June 30,
2012.

 

3. Failure to comply with the Consolidated Fixed Charge Coverage Ratio covenant
as set forth in Sections 7.11(b) of the Credit Agreement, for the periods ending
on March 31, 2012 and June 30, 2012.

 

4. Failure to comply with the covenant relating to the ratio of Consolidated
Funded Indebtedness to Consolidated Net Worth as set forth in Sections 7.11(c)
for the period from the Second Amendment Effective Date through the Third
Amendment Effective Date.

 

5. Failure to comply with the covenant relating to Restricted Payments as set
forth in Section 7.06 of the Credit Agreement due to the payment by Engineering
S.A. of a dividend of 6,250,000 BRL ($3,088,000), the payment by Gerens Hill
Gestion de Activos S.L. of a dividend of €310,344.74 (approximately $400,686),
and the payment by Knowles Consultancy Services, Inc. of a dividend of 325,000
CAD ($323,834).

 

6. Failure to comply with the covenant relating to fundamental changes as set
forth in Section 7.04 of the Credit Agreement due to the dissolution of Hill
International Services Ltd. and the transfer of all of its assets and
liabilities (if any) to Hill International N.V. and the dissolution of Hill
International Development (II) Ltd., I M Petroleum Services Ltd. and
Mediterranean Leisure (Egypt) Ltd. and the transfer of all of their assets and
liabilities to the Borrower.

 

7. Failure to comply with: the covenant set forth in Section 7.03(b) of the
Credit Agreement due to an Investment by the Borrower in Hill N.V. on or about
March 3, 2011 in an aggregate amount of approximately $1,615,119 (when
aggregated with any and all other Investments which are the subject of such
Section 7.03(b)); and the covenant set forth in Section 7.03(f) of the Credit
Agreement in connection with the Investment by Hill N.V. in acquiring shares of
minority shareholders of Gerens on or about March 3, 2011 for an aggregate
purchase price of approximately $1,615,119 (when aggregated with any and all
other Investments which are the subject of such Section 7.03(f)); in both cases
in connection with the transactions contemplated by Hill N.V.’s acquisition of
capital stock of Gerens on or about February 15, 2008. Terms used but not
defined in this paragraph shall have the meanings given to the same in the
attached Third Amendment.

 

8. Failure to comply: with the covenant set forth in Section 7.02 of the Credit
Agreement due to the incurrence of Indebtedness owing to certain Persons in an
aggregate amount of approximately $1,500,000 (which, after netting certain
items, resulted in Indebtedness of $1,284,928) on or about November 1, 2010
(when aggregated with any and all other Indebtedness which is the subject of
such Section 7.02); and the covenant set forth in Section 7.03(f) of the Credit
Agreement due to the Borrower’s payment to certain Persons (a) on or about April
2, 2012 of approximately $984,928 (when aggregated with other Investments which
are the subject of such Section 7.03(f)) and (b) on or about February 14, 2012
of approximately $300,000 (when aggregated with other Investments which are the
subject of such Section 7.03(f)); in all such cases in connection with the
Borrower’s acquisition of TCM Group and the transactions contemplated thereby on
or about November 1, 2010. Terms used but not defined in this paragraph shall
have the meanings given to the same in the attached Third Amendment.

 

9. Failure to comply with: the covenant set forth in Section 7.02 of the Credit
Agreement due to the incurrence of Indebtedness on or about June 8, 2010 in the
approximate amount of $2,208,257 (when aggregated with any and all other
Indebtedness which is the subject of such Section 7.02); the covenant set forth
in Section 7.03(f) of the Credit Agreement due to the Investment by the Borrower
in/to McLachlan Lister Pty Limited on or about June 8, 2010 (the “Acquisition”)
(when aggregated with all other Investments which are the subject of such
Section 7.03(f)); and the covenant set forth in Section 7.03(b) and Section
7.03(f) of the Credit Agreement due to the Investments by the Borrower in/to
certain Persons on or about June 7, 2011 and November 2, 2011 in the approximate
amounts of $2,208,257 and $3,232,403 (when aggregated with any and all other
Investments which are the subject of such Section 7.03(b) and 7.03(f)),
respectively; in all such cases in connection with the such Acquisition. Terms
used but not defined in this paragraph shall have the meanings given to the same
in the attached Third Amendment.

Third Amendment - Exhibit A



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXHIBIT B

Revised Schedules to Credit Agreement

Third Amendment - Exhibit B



--------------------------------------------------------------------------------

EXECUTION COPY

 

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Commitment      Applicable
Percentage  

Bank of America, N.A.

   $ 26,000,000.00         40.00 % 

Capital One, N.A.

   $ 16,250,000.00         25.00 % 

The PrivateBank and Trust Company

   $ 13,000,000.00         20.00 % 

PNC Bank National Association

   $ 9,750,000.00         15.00 %    

 

 

    

 

 

 

Total

   $ 65,000,000.00         100.00 %    

 

 

    

 

 

 